Johnston, Chancellor, said —
“I concur in the result of the decision, but I think some explanation should be made, in order to prevent misconception. I do not agree to so much of the opinion just delivered as would make Charleston the Court of exclusive jurisdiction in case of absent defendants. My opinion is briefly this; that the Court is a Court of general jurisdiction, which jurisdiction is to be exercised in any district, where it is not forbidden to be exercised by some particular law; and that the bill may be filed in any district, and can only be trans-fered to another district upon the defendant’s appearing and showing cause. In this case the defendant has not appeared, and no notice could be taken of his objection. The plaintiff being properly in Court, had a right to an order for publication and the order of the Court refusing it to him should be set aside, as well as the order for transfer-ing the case.”
Petigru & Lessene, for the motion. W. F. Colcock, contra: